¶23 (concurring) — Unlike the majority, I believe that some certifications by the Department of Licensing (DOL) that describe the status of a person’s driving privilege are testimonial: namely, those certifying the absence of a driver’s license. As I said in State v. Kirkpatrick, 160 Wn.2d 873, 889-90, 161 P.3d 990 (2007) (Alexander, C.J., concurring), “There is a critical difference between certifying the existence of a public record and certifying the nonexistence of a public record” because “[t]he latter certification is prepared for trial, and ... serves as a vehicle to introduce facts not contained within the public records themselves.” Significantly, no public record existed prior to trial that stated that Kirkpatrick had never obtained a license. Id. at 891 (Alexander, C.J., concurring). However, I agree with the majority that the certification at issue in Kyle Kronich’s case was not testimonial because it merely related that Kronich had a suspended driver’s license, information which was contained in a public record on file in the DOL. Accordingly, I concur in the majority opinion.
Alexander, C.J.